 

Exhibit 10.15B

 

SECOND AMENDED AND RESTATED

GRAPHIC PACKAGING INTERNATIONAL CORPORATION

EXECUTIVE EMPLOYMENT AGREEMENT

 

SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT between Graphic
Packaging International Corporation, a Colorado corporation (the “Company”),
each of the affiliated companies (as defined in Section 1(c)) and
                                 (the “Executive”), is effective as of as of
January 10, 2003.

 

The Executive is currently employed by the Company and has executed an An
Amended and Restated Employment Agreement dated March 22, 2002 (the “2002
Agreement”). The Board of Directors of the Company (the “Board”) earlier
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the threat or occurrence of a Change of Control (as defined
below) of the Company and seeks to amend the 2002 Agreement in recognition of
the increasingly competitive environment and recent changes in compensation
structures for certain executives resulting from amendments to certain
remunerative plans of the Company. The Amended and Restated Graphic Packaging
International Corporation Executive Employment Agreement was effective on March
22, 2002 (the “2002 Agreement”). The Board believes that it is imperative to
diminish the distraction of the Executive from Company business because of
personal uncertainties and risks created by a pending or threatened Change of
Control and to encourage the Executive’s full attention and dedication to the
Company currently and in the event of any threatened or pending Change of
Control. This Agreement is intended to provide the Executive with compensation
and benefits arrangements upon a Change of Control that will ensure that the
compensation and benefits expectations of the Executive will be satisfied on
terms that are competitive with those of other corporations. This Agreement
shall amend and restate in its entirety the 2002 Agreement.

 

The parties agree as follows:

 

1. Certain Definitions.

 

(a) The “Effective Date” shall mean the first date on which a Change of Control
(as defined in Section 2) occurs during the Change of Control Period (as defined
in Section 1 (b)). If a Change of Control occurs and if the Executive’s
employment with the Company is terminated prior to the date on which the Change
of Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control or (ii)
otherwise arose in connection with or anticipation of a Change of Control the
public announcement of which was made within three months following such
termination, then for all purposes of this Agreement the “Effective Date” shall
mean the date immediately prior to the date of such termination of employment.

 

(b) The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)



--------------------------------------------------------------------------------

Date”), unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.

 

(c) “Base Salary” shall mean the salary payable to the Executive which shall be
paid at a monthly rate, at least equal to twelve times the highest monthly base
salary paid or payable, including any base salary which has been earned but
deferred, to the Executive by the Company and its affiliated companies in
respect of the twelve-month period immediately preceding the month in which the
Base Salary determination is made under Section 4(b)(i). As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.

 

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of either (i) 50% or
more of either (A) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”) or (ii)
a number of shares of Outstanding Company Common Stock or Outstanding Company
Voting Securities which is greater in number than the number of shares held by
the Adolph Coors, Jr. Trust, any individual who or entity which has been, is or
in the future becomes a trustee thereof, any other trust the primary
beneficiaries of which are descendants of Adolph Coors, Sr. or spouses of such
descendants, any individual who or entity which has been, is or in the future
becomes a trustee of such trusts, and/or any entity formed by such trusts or
trustees, and as a result of an acquisition described in (i) and (ii) above,
directors designated by such person at the time of or subsequent to the
acquisition constitute a majority of the Board; provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, (iv) any acquisition by the Adolph Coors, Jr. Trust,
any individual who or entity which has been, is or in the future becomes a
trustee thereof, any other trust the primary beneficiaries of which are
descendants of Adolph Coors, Sr. or spouses of such descendants, any individual
who or entity which has been, is or in the future becomes a trustee of any such
trusts, and/or any entity formed by such trusts or trustees, or (v) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or

 

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

2



--------------------------------------------------------------------------------

directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, (ii) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination, or the combined voting power of the then-outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Incumbent Board,
providing for such Business Combination; or

 

(d) consummation of a reorganization, merger, or consolidation with another
corporation or business entity not already under common control with the
Company, or acquisition of stock or assets of such other corporation or business
entity, if the market capitalization of the other corporation or entity, or the
stock or assets acquired, is equal to or greater than the Company’s market
capitalization immediately prior to the closing of such transaction (a “Business
Acquisition”); or

 

(e) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date as defined in Section 1 and ending on the third
anniversary of such date (the “Employment Period”).

 

4. Terms of Employment.

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

3



--------------------------------------------------------------------------------

 

(a) Position and Duties.

 

(i) During the Employment Period, the Executive’s position (including status,
offices, and titles), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date.

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period Executive may (A) serve on boards
or committees of other organizations, (B) teach, and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement. To the extent that any such activities have been
conducted by the Executive and by other executives of the Company prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company.

 

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Executive shall receive his
Base Salary determined as of the Effective Date, which shall be reviewed no more
than twelve months after the last salary increase awarded to the Executive prior
to the Effective Date and thereafter at least annually. Any increase in Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. Base Salary shall not be reduced after any such increase
and the term Base Salary as utilized in this Agreement shall refer to Base
Salary as so increased.

 

(ii) Annual Bonus. In addition to Base Salary, the Executive shall be awarded,
for each fiscal year ending during the Employment Period, an annual bonus (the
“Annual Bonus”) in cash at least equal to the Executive’s highest bonus
(including any bonus deferred by the Executive) under the Company’s bonus plan,
or any comparable bonus under any predecessor or successor plan, for the last
three full fiscal years prior to the Effective Date (annualized in the event
that Executive was not employed by the Company for the whole of such fiscal
year) (the “Recent Annual Bonus”). Each such Annual Bonus shall be paid no later
than the end of the third month of the fiscal year next following the fiscal
year for which the Annual Bonus is awarded, unless the Executive shall elect to
defer the receipt of such Annual Bonus.

 

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

4



--------------------------------------------------------------------------------

its affiliated companies, but in no event shall such plans, practices, policies
and programs provide the Executive with incentive opportunities (measured with
respect to both regular and special incentive opportunities, to the extent, if
any, that such distinction is applicable), savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than the
most favorable of those provided by the Company and its affiliated companies for
the Executive under such plans, practices, policies and programs as in effect at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Executive, those provided generally at any time after
the Effective Date to other peer executives of the Company and its affiliated
companies.

 

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

 

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

(vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits (“Fringe Benefits”) including, without limitation,
tax and financial planning services, payment of club dues, and, if applicable,
use of an automobile and payment of related expenses, (or, in lieu thereof, cash
payments paid as a perquisite allowance) in accordance with the most favorable
plans, practices, programs and policies of the Company and its affiliated
companies in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

 

(vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to secretarial and other assistance, at least equal to
the most favorable of the foregoing provided to the Executive by the Company and
its affiliated companies at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as provided
generally at any time thereafter with respect to other peer executives of the
Company

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

5



--------------------------------------------------------------------------------

and its affiliated companies.

 

(viii) Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

5. Termination of Employment.

 

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 14(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the thirty
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive days as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative. Nothing in this
Section 5(a) shall affect the Company’s ability to reduce Executive’s salary to
the extent such reductions are offset by disability insurance payments to
Executive.

 

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliated companies
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chairman of the Board or Chief Executive Officer
of the Company which specifically identifies the manner in which the Board or
Chief Executive Officer believes that the Executive has not substantially
performed the Executive’s duties, or

 

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

6



--------------------------------------------------------------------------------

adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

 

(c) Good Reason. The Executive’s employment may be terminated by the Executive
during the Employment Period for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean:

 

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, and titles),
authority, duties or responsibilities as contemplated by Section 4(a) of this
Agreement, or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities, including
without limitation, changes to the Executive’s position in any succeeding
surviving corporate entity in comparison to the position previously held with
the Company, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of such notice thereof given by the Executive;

 

(ii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

 

(iii) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

 

(iv) any failure by the Company to comply with and satisfy Sections 9(c) and 10
of this Agreement; or

 

(v) the Company requiring (A) that Executive relocate Executive’s principal
business office from the greater Denver, Colorado metropolitan area or (B)
travel on Company business to a substantially greater extent than required
immediately prior to the Effective Date.

 

(d) Notice of Termination. Any termination by the Company for Cause, not for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 14(b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

7



--------------------------------------------------------------------------------

termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty days after the giving of such notice).
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination and (iii) if the Executive’s employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability Effective Date, as the case may be.

 

6. Obligations of the Company upon Termination.

 

(a) Good Reason; Other Than for Cause. If, during the Employment Period, the
Company shall terminate the Executive’s employment other than for Cause or the
Executive shall terminate employment for Good Reason:

 

(i) the Company shall pay to the Executive in a lump sum in cash within thirty
days after the Date of Termination the aggregate of the following amounts:

 

A. the sum of (1) the Executive’s Base Salary through the Date of Termination to
the extent not theretofore paid, (2) the greater of (A) the Recent Annual Bonus
and (B) the Annual Bonus paid or payable (including any bonus or portion thereof
which has been earned but deferred), pro rated through the Date of Termination
to the extent not theretofore paid, (3) any accrued and unpaid Fringe Benefits,
and (4) any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon) and any accrued vacation pay, in each case
to the extent not theretofore paid (the sum of the amounts described in clauses
(1), (2), (3) and (4) shall be hereinafter referred to as the “Accrued
Obligations”); and

 

B. the amount equal to the product of (1) three and (2) the Executive’s highest
Base Salary during any of the three years preceding the Date of Termination;
plus an amount equal to the Executive’s highest Base Salary during any of the
three years preceding the Date of Termination multiplied by the highest
percentage payout of the Executive’s bonus under the Short Term Incentive
Program (or any successor short term bonus plan or program) in comparison to
salary (annualized in the event that Executive was not employed by the Company
for the whole of such applicable period) paid and/or accrued in any of the three
years preceding the Date of Termination; plus the highest one-year cash
equivalent amount of Fringe Benefits paid to

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

8



--------------------------------------------------------------------------------

the Executive in any of the three calendar years preceding the Date of
Termination. This amount will be reduced by the amounts paid, if any, to the
Executive under the Company’s Severance Pay Plan (or any successor severance pay
plan) as a result of such termination; provided, however, that if the
Executive’s benefits under the Company’s Severance Pay Plan (or any successor
severance pay plan) exceed the amounts payable under this Section, the Executive
shall be entitled to such benefits and shall not be entitled to the payments
provided for under this Section 6(a)(i);

 

(ii) for three years after the Executive’s Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies and their families (to the extent permitted by law, or, if
nor permitted by law, provided under nonqualified arrangements); provided,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive medical or other welfare benefits under another
employer-provided plan, the medical benefits provided by the Company shall no
longer be available to the Executive and the other welfare benefits described
herein shall become secondary to those provided under such other plan during
such applicable period of eligibility;

 

(iii) for twelve months following the Date of Termination, if the Company has
terminated this Agreement for other than Cause, the Company shall, at its sole
expense as incurred to an aggregate of $15,000, provide the Executive with
outplacement services the scope and provider of which shall be selected by the
Executive in his sole discretion;

 

(iv) to the extent not therefore paid or provided the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
“Other Benefits”); provided, however, Other Benefits shall exclude any benefits
under the Company’s Severance Pay Plan;

 

(v) the Executive shall receive payment of benefits under any Supplemental
Executive Retirement Plan (“SERP”) in which the Executive participates in effect
as of the Date of Termination in accordance with the provisions of the SERP. The
SERP benefit shall be a lump sum payment in an amount equal to the benefit
payable under the SERP adjusted by crediting the Executive with five additional
years of credited service for benefit accrual and vesting and five additional
years of age, both measured from the Date of Termination. The amount of any such
benefit shall be calculated as of the Date of Termination in accordance with the
terms of the SERP, and the payment of such benefit shall be in lieu of any other
payment under the SERP.

 

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement other than for payment of

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

9



--------------------------------------------------------------------------------

Accrued Obligations, and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of Other Benefits, the term “Other Benefits” as
utilized in this Section 6(b) shall include, without limitation, and the
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
at least equal to the most favorable benefits provided by the Company and
affiliated companies to the estates and beneficiaries of peer executives of the
Company and such affiliated companies under such plans, program, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or Executive’s beneficiaries, as in effect on the date of
the Executive’s death with respect to other peer executives of the Company and
its affiliated companies and their beneficiaries.

 

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term “Other
Benefits” as utilized in this Section 6(c) shall include and the Executive shall
be entitled after the Disability Effective Date to receive disability benefits
at least equal to the most favorable benefits provided by the Company and
affiliated companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability if any,
as in effect with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or Executives’ families, as in effect on the
date of the Executive’s Disability with respect to other peer executives of the
Company and its affiliated companies and their families.

 

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period or the Executive shall
terminate employment other than for Good Reason, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay to
the Executive (x) his Annual Base Salary through the Date of Termination, (y)
the amount of any compensation previously deferred by the Executive, and (z)
Other Benefits, but only to the extent earned, nonforfeitable, currently payable
and unpaid, as of the date of termination. If the Executive voluntarily
terminates employment during the Employment Period, excluding a termination for
Good Reason, this Agreement shall terminate without further obligations to the
Executive other than the timely payment or provision of Other Benefits.

 

7. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 14(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

10



--------------------------------------------------------------------------------

affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.

 

9. Stock Options, Restricted Stock and Long Term Incentive Bonus After Change of
Control.

 

(a) Upon the Effective Date, to the extent that they have not been previously
paid to the Executive or have not expired, the Company shall pay all Cash Target
amounts under its Long Term Incentive Plan regardless of whether applicable debt
ratios have been achieved.

 

(b) Upon the Effective Date, any outstanding options and/or restricted stock
previously granted to the Executive pursuant to the Company’s Equity Incentive
Plan, similar employee stock option plan, restricted stock plan, or Long Term
Incentive Plan, shall vest immediately and options shall become immediately
exercisable in full, and the period of exercise of any options shall be ten (10)
years from the original date of grant. In the event of a Change of Control which
results in substitution, conversion or replacement of the Outstanding Company
Common Stock, Outstanding Company Voting Securities or any other shares to which
options relate, then within 30 days of issuance of the substituted, converted or
new shares, the Executive shall have the right to either (i) convert vested
options to vested options to acquire the substituted, converted or new shares,
exercisable for a period of ten years following the Effective Date; or (ii)
receive payment in cash (net of applicable withholding taxes) of the amount of
the spread between the then fair market value of the relevant Outstanding
Company Common Stock, Outstanding Company Voting Securities, or the other shares
subject to option and the exercise price under the option measured as of the
Effective Date.

 

(c) All amounts provided for under this Section 9 included in the calculation
subject to the excise tax described in Paragraph 10 shall be subject to the
provisions of Paragraph 10.

 

10. Certain Additional Payments by the Company.

 

(a) Notwithstanding anything to the contrary contained herein, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this agreement but determined without
regard to any additional payments required under Section 9(c) and/or 10 (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

11



--------------------------------------------------------------------------------

Revenue Code of 1986, as amended (the “Code”) or any comparable federal, state
or local excise tax, (such excise tax, together with any interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in
such an amount that after the payment of all taxes (including, without
limitation, any interest and penalties on such taxes and the Excise Tax) on the
Payment and on the Gross-Up Payment, Executive shall retain an amount equal to
the Payment minus all applicable taxes on the Payment, provided however, that
Executive will be entitled to receive a Gross-Up Payment only if the amount of
the parachute payments as defined in Section 280G(b)(2) of the Code exceeds
$50,000 plus 2.99 times the Executive’s Base Amount as defined in Section
280G(b)(3) of the Code, and provided further, that if Executive is not entitled
to receive a Gross-Up Payment, the Executive will receive only an amount of the
parachute payments that would not include any excess parachute payments as
defined in Section 280G(b)(1) of the Code. The intent of the parties is that the
Company shall be solely responsible for, and shall pay, any Excise Tax on any
Payment and Gross-Up Payment and any income and employment taxes (including,
without limitation, penalties and interest) imposed on any Gross-Up Payment, as
well as any loss of tax deduction caused by the Gross-Up Payment.

 

(b) All determinations required to be made under this Section, including,
without limitation, whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determinations, shall be made by PricewaterhouseCoopers LLP or any other
nationally recognized accounting firm which is the Company’s outside auditor at
the time of such determinations, which firm must be reasonably acceptable to
Executive (the “Accounting Firm”). The Company shall cause the Accounting Firm
to provide detailed supporting calculations to the Company and Executive within
fifteen (15) business days after notice is given by Executive to the Company
that there has been a Payment, or such earlier time as is requested by the
Company. Within two (2) business days after said notice is given to the Company,
the Company shall instruct the Accounting Firm to timely provide the data
required by this Section 10 to Executive. All fees and expenses of the
Accounting firm shall be borne solely by the Company. Any Gross-Up Payment as
determined pursuant to this Section 10, shall be paid by the Company to the
Internal Revenue Service and/or other appropriate taxing authority on
Executive’s behalf within five (5) days after receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that there is substantial
authority (within the meaning of Section 6662 of the Code) that no Excise Tax is
payable by Executive, the Accounting Firm shall furnish Executive with a written
opinion that failure to disclose or report the Excise Tax on Executive’s federal
income tax return will not constitute a substantial understatement of tax or be
reasonably likely to result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and Executive in the absence of material mathematical or legal error. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payment will not have been made by the Company that
should have been made (“Underpayment”) or that Gross-Up Payment have been made
that should not have been made (“Overpayment”), in each case, consistent with
the calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 10 below and Executive hereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of Underpayment that has occurred and any such Underpayment
shall be promptly paid by

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

12



--------------------------------------------------------------------------------

the Company to the Internal Revenue Service or other appropriate taxing
authority on Executive’s behalf or, if such Underpayment has been previously
paid by Executive, to Executive. In the event that the Accounting Firm
determines that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to Executive with interest at applicable
federal rate provided for in Section 7872(f) (2) of the Code, due and payable
within ninety (90) days after written demand to Executive by the Company;
provided, however that Executive shall have no duty or obligation whatsoever to
repay said loan unless Executive’s receipt of the Overpayment, or any portion
thereof, is includible in Executive’s income and Executive’s repayment of same
is not deductible by Executive for federal and state income tax purposes.

 

(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service or state or local taxing authority, that, if successful, would
result in any Excise Tax or an Underpayment (“Claim”). Such notice shall be
given as soon as practicable but no later than fifteen (15) business days after
Executive is informed in writing of the Claim and shall reprise the Company of
the nature of the Claim, the administrative or judicial appeal period, and the
date on which any payment of the claim must be paid. Executive shall not pay any
portion of the claim prior to the expiration of the thirty (30) day period
following the date on which he gives such notice to the Company (or such shorter
period ending on the date that any amount under the Claim is due). If the
Company notifies Executive in writing prior to the expiration of such thirty
(30) day period that it desires to contest the Claim, Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to the Claim;

 

(ii) take such action in connection with contesting the Claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation concerning the Claim by an attorney
selected by the Company who is reasonably acceptable to Executive; and

 

(iii) cooperate with the Company in good faith in order to effectively contest
the Claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including, without limitation, additional interest and
penalties and attorneys’ fees) incurred in such contests and shall indemnify and
hold Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including, without limitation interest and penalties thereon) imposed as a
result of such representation. Without limitation upon the foregoing provisions
of the Section 10(b), except as provided below, the Company shall control all
proceedings concerning such contest and, at its sole option, may pursue or
forego any and all administrative appeal, proceedings, hearings and conferences
with the taxing authority pertaining to the Claim. At the written request of the
Company and upon payment to Executive of an amount at least equal to the Claim
plus any additional amount necessary to obtain the jurisdiction of the
appropriate tribunal and/or court (“Additional Sum”) Executive shall pay same
and sue for a refund. Executive agrees to prosecute any contest of a Claim to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company requests Executive to pay the
Claim and sue for interest-free basis, and shall indemnify and hold Executive
harmless on an after-tax basis, from any Excise Tax or

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

13



--------------------------------------------------------------------------------

income tax (including, without limitation, interest and penalties thereon)
imposed on such advance or for any imputed income on such advance. Any extension
of the statute of limitations relating to assessment of any Excise Tax for the
taxable year of Executive which is the subject of the Claim is to be limited
solely to the Claim. Furthermore, the Company’s control of the contest shall be
limited to issues for which a Gross-Up Payment would be payable hereunder.
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 10(c) above, Executive receives any refund of a Claim and/or
any Additional Sum, Executive shall promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 10(c) above, a determination is made that
Executive shall not be entitled to any refund of the Claim and the Company does
not notify Executive in writing of its intent to contest such denial of refund
of a Claim prior to the expiration of thirty (30) days after such determination,
then the portion of such advance attributable to a Claim shall be forgiven and
shall not be required to be repaid. The amount of such advance attributable to a
Claim shall offset, to the extent thereof, the amount of the Underpayment
required to be paid by the Company to Executive.

 

(e) If, after the advance of an Additional Sum by the Company, there is a “Final
Determination” (as defined below) made by the taxing authority that Executive is
not entitled to any refund of such Additional Sum, or any portion thereof, then
such nonrefundable amount shall be repaid to the Company by Executive within
thirty (30) days after Executive receives notice of such Final Determination. A
“Final Determination” shall occur when the period to contest or otherwise appeal
any decision by an administrative tribunal or court of initial jurisdiction has
been waived or the tie for contesting or appealing same has expired.

 

11. Confidential Information, Non-competition.

 

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or any of its affiliated companies and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
In no event shall an asserted violation of the provisions of this Section 11
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.

 

(b) Executive agrees that during the period that he is an employee of the
Company or any of its subsidiaries, pursuant to this Agreement and for one year
after the Date of

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

14



--------------------------------------------------------------------------------

Termination, he will not without the consent of the Company (i) Participate In
(as defined below) any business or organization in the printing and packaging
business (a “Competitor”) in a capacity that directly assists such Competitor in
competing with the Company, any of its subsidiaries, or any company in which the
Company owns at least 10% of the equity interests (an “Affiliate”), in a
material respect in the printing and packaging business in the respective
specific geographic areas where the Company or any of its subsidiaries or
Affiliates conducted such businesses at the time Executive ceased to be an
employee hereunder, (ii) own a controlling interest in a business or
organization that competes in a material respect in the printing and packaging
business in the respective specific geographic areas where the Company or any of
its subsidiaries or Affiliates conducted such businesses at the time Executive
ceased to be an employee hereunder, or (iii) solicit or interfere with, or
endeavor to entice away from the Company or any of its subsidiaries or
Affiliates any of their respective suppliers, customers or employees. The
employment by Executive or a business that Executive Participates In of a person
employed or formerly employed by the Company shall not be prohibited by the
foregoing provision if such person sought out employment on his own initiative
without initial encouragement by Executive. For purposes of this Section 11(b),
the term “Participate In” shall mean: “directly or indirectly, for his own
benefit or for, with or through any other person, firm or corporation, own,
manage, operate, lend money to or participate in the ownership, management,
operation or control of, or be connected as a director, officer, employee,
partner, consultant, agent, independent contractor or otherwise with, or
acquiesce in the use of his name in.” Notwithstanding the foregoing, Executive
shall not be deemed to Participate In a business merely because he owns not more
than 5% of the outstanding common stock of a corporation, if, at the time of its
acquisition by Executive, such stock is listed on a national securities
exchange, is reported on Nasdaq or is regularly traded in the over-the-counter
market by a member of a national securities exchange.

 

(c) Executive agrees that the provisions of this Section 11 are necessary and
reasonable to protect the Company in the conduct of its business. If any
restriction contained in this Section 11 shall be deemed to be invalid, illegal
or unenforceable by reason of the extent, duration or geographical scope hereof,
or otherwise, then the court making such determination shall have the right to
reduce such extent, duration, geographical scope or other provisions hereof, and
in its reduced form such restriction shall then be enforceable in the manner
contemplated hereby.

 

12. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

15



--------------------------------------------------------------------------------

as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

13. Arbitration. Any claim or controversy arising out of or relating to this
Agreement, or the breach thereof, shall be resolved by arbitration in accordance
with the commercial arbitration rules of the American Arbitration Association
and shall be conducted in Denver, Colorado. Judgment upon the award rendered by
the arbitrator shall be final, binding and non-appealable, and may be entered as
a judgment by any court having jurisdiction of the parties. The expenses of any
such arbitration proceeding shall be borne by the Company, and the Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement.

 

14. Waiver and Release of Claims. As a condition to the receipt of payments and
other benefits provided under Sections 6 and 9, Executive shall sign the Waiver
and Release attached hereto and incorporated herein by reference as Exhibit A
after termination from employment during the Employment Period and prior to
receipt of any of the payments and benefits provided in Sections 6 and 9 (other
than the Accrued Obligations described in Section 6(a)(i)A). Failure or refusal
by the Executive to sign the Waiver and Release shall release the Company from
any obligation to make payment or provide benefits described in Sections 6 and 9
(other than the Accrued Obligations described in Section 6(a)(i)A).
Notwithstanding the foregoing, the Executive does not, and will not, by signing
the Waiver and Release, release or waive his/her right to indemnification
pursuant to the Company’s articles of incorporation, certificate of
incorporation, bylaws, or director’s and officer’s liability insurance coverage

 

15. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Colorado, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive, then to the address set forth opposite the Executive’s
signature on the signature page.

 

If to the Company:

Graphic Packaging International Corporation

4455 Table Mountain Drive

Golden, Colorado 80403

Attention: Chairman of the Board

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

16



--------------------------------------------------------------------------------

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 5(c)(i)-(iv) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

 

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, the Executive’s
employment and/or this Agreement may be terminated by either the Executive or
the Company at any time prior to the Effective Date, in which case the Executive
shall have no further rights under this Agreement. From and after the Effective
Date this Agreement shall supersede any other agreement, statement or
understanding between the parties with respect to the subject matter hereof,
except to the extent provided herein.

 

16. Amended and Restated Agreement. This Agreement restates and amends the 2000
Employment Agreement between the Company and the Executive. As of the Effective
Date of this Agreement, the 2000 Employment Agreement, including all
modifications and amendments thereto, whether in writing or otherwise, is
amended and restated in its entirety by this Agreement.

 

[Following Page is the Signature Page ]

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

17



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors and the Compensation
Committee, the Company has caused these presents to be executed in its name on
its behalf, all as of the day and year first above written.

 

       

COMPANY:

GRAPHIC PACKAGING INTERNATIONAL

CORPORATION

           

By:

 

 

--------------------------------------------------------------------------------

               

Name: Jeffrey H. Coors

Title: President and Chief Executive Officer

Address of Executive:

         

EXECUTIVE:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------




         

 

--------------------------------------------------------------------------------

    Name:

             

 

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

18



--------------------------------------------------------------------------------

 

SCHEDULE OF DEFINITIONS

 

“Accounting Firm” is defined in Section 10(b).

 

“Accrued Obligations” is defined in Section 6(a)(i)(A).

 

“affiliated companies” is defined in Section 1(c).

 

“Annual Bonus” is defined in Section 4(b) (ii).

 

“Base Salary” is defined in Section 1(c).

 

“Board” means Board of Directors of the Company.

 

“Business Acquisition” is defined in Section 2(d).

 

“Business Combination” is defined in Section 2(c).

 

“Cause” is defined in Section 5(b).

 

“Change of Control Period” is defined in Section 1(b).

 

“Company” is defined in the initial paragraph.

 

“Competitor” is defined in Section 11(b).

 

“Date of Termination” is defined in Section 5(e).

 

“Disability Effective Date” is defined in Section 5(a).

 

“Effective Date” is defined in Section 1(a).

 

“Employment Period” is defined in Section 3.

 

“Exchange Act” is defined in Section 2(a).

 

“Excise Tax” is defined in Section 10(a).

 

“Executive” means the individual identified in the initial paragraph.

 

“Good Reason” is defined in Section 5(c).

 

“Incumbent Board” is defined in Section 2(b).

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

19



--------------------------------------------------------------------------------

 

“Notice of Termination” is defined in Section 5(d).

 

“Other Benefits” is defined in Section 6(a)(iv).

 

“Outstanding Company Common Stock” is defined in Section 2(a).

 

“Outstanding Company Voting Stock” is defined in Section 2(a).

 

“Participate In” is defined in Section 11(b).

 

“Payment” is defined in Section 10(a).

 

“Person” is defined in Section 2(a).

 

“Recent Annual Bonus” is defined in Section 4(b)(ii).

 

“Reduced Amount” is defined in Section 10(a).

 

“Renewal Date” is defined in Section 1(b).

 

“SERP” is defined in Section 6(a)(v).

 

“Tax Payment” is defined in Section 10(a).

 

“Underpayment” is defined in Section 10(b).

 

“willful” is defined in Section 5(b).

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

20



--------------------------------------------------------------------------------

 

WAIVER AND RELEASE OF CLAIMS

 

In consideration of the receipt of payments and benefits described in the
Sections 6 and 9 of the attached Executive Employment Agreement between the
Executive and the Company, the Executive, as a free, knowing and voluntary act,
agrees to waive his or her right to file individually or participate as a class
member in any claims or lawsuits with federal or state agencies or courts
against the Company and their successors and the directors, officers, employees,
agents, attorneys and representatives of all of them (the “Company entities”)
for any and all claims, demands, rights and/or causes of action that Executive
might have or assert against the Company (1) by reason of active employment by
the Company and all circumstances related thereto up to the date of execution of
this Waiver and Release of Claims (“Waiver”), or (2) by reason of any other
matter, case or thing whatsoever that may have occurred prior to the date of
execution of this Waiver. This Waiver includes, but is not limited to, any and
all debts, obligations, demands, claims, judgments or causes of action of any
kind whatsoever, whether now known or unknown, in tort, in contract, by statute,
or any other basis for compensatory, punitive or other damages, expenses,
reimbursements or costs of any kind, including those that might arise out of
allegations relating to claimed breach of an alleged oral or written contract,
or related purported employment discrimination or civil rights violations
including, but not limited to, alleged violations of Title VII of the Civil
Rights Act of 1964, as amended; claims under the Civil Rights Act of 1991;
claims under the Age Discrimination in Employment Act of 1967, as amended;
claims under 42 U.S.C. § 1981, § 1981a, § 1983, § 1985, or § 1988; claims under
the Family and Medical Leave Act of 1993; claims under the Americans with
Disabilities Act of 1990, as amended; claims under the Fair Labor Standards Act
of 1938, as amended; claims under the Employee Retirement Income Security Act of
1974, as amended; claims under the Colorado Anti-Discrimination Act; the Worker
Adjustment and Retraining Notification Act; or claims under any other similar
federal, state or local law or regulation.

 

Notwithstanding the foregoing, the Executive does not hereby release or waive
his/her right to indemnification pursuant to the Company’s articles of
incorporation, certificate of incorporation, bylaws, or director’s and officer’s
liability insurance coverage.

 

Executive acknowledges that he or she has been given at least 21 calendar days
to consider this Waiver and may choose to sign it earlier, and that he or she
has been advised to consult with an attorney prior to signing this Waiver.
Executive acknowledges that the signing of this Waiver is completely knowing and
voluntary.

 

[The remainder of this page is intentionally left blank.]

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

21



--------------------------------------------------------------------------------

 

Executive has the right to rescind this Waiver within seven calendar days of
signing it by delivering a written statement of revocation within that seven-day
period by certified mail to Graphic Packaging International Corporation,
Attention: General Counsel, 4455 Table Mountain Drive, Golden, Colorado 80403.

 

Executed this          day of                                 , 20    .

 

THIS IS A RELEASE: READ CAREFULLY BEFORE SIGNING.

YOU SHOULD CONSULT WITH AN ATTORNEY.

 

GRAPHIC PACKAGING INTERNATIONAL

CORPORATION

 

By:                                     
                                                               

 

 

Title:                                    
                                                             

 

EXECUTIVE

 

 

                                                                              
                           

 

 

Name:                                    
                                                        

 

 

Second Amended and Restated Graphic Packaging International Corporation
Executive Employment Agreement (January 2003)

 

22